Citation Nr: 0016964	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran served on active duty from April 30, 1981 to June 
30, 1981.

By rating decision dated July 1994, the Regional Office (RO) 
denied the veteran's claim for service connection for 
schizophrenia.  He submitted a notice of disagreement with 
this determination in August 1994.  In September 1994, the RO 
contacted the facility the veteran stated he had received 
treatment for schizophrenia, and requested the clinical 
treatment records.  The Board of Veterans' Appeals (Board) 
notes that in early December 1994, the requested records were 
received by the Department of Veterans Affairs (VA).  
However, by letter dated later in December 1994, the RO wrote 
the veteran, stated that the requested records had not been 
received, and asked him to obtain them.  The Board points out 
that date stamps of July 1995 and January 1996 are also on 
the medical records that were originally received in December 
1994.

In a rating action in January 1996, the RO addressed the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for schizophrenia.  
It was indicated that the veteran had not appealed the July 
1994 rating decision.  He was informed of this determination 
and his right to appeal later that month.  

The veteran submitted a Statement in Support of Claim in 
April 1997 and indicated that he was "reopening" his claim 
for service connection for schizophrenia.  Following the 
receipt of private medical records, the RO issued a rating 
decision in March 1998 which characterized the issue as 
whether new and material evidence had been submitted to 
reopen a claim for service connection for schizophrenia.  The 
veteran filed a notice of disagreement and the RO issued a 
statement of the case in January 1999 that adjudicated this 
issue.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (1999).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1999).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (1999).

It is evident in this case that the veteran's August 1994 
letter was a notice of disagreement to the July 1994 rating 
action.  There can be no doubt of this conclusion in light of 
the fact that he used the phrase "notice of disagreement" 
in his statement.  At that point, the RO undertook 
development of the claim.  Even though it ignored the medical 
evidence received in December 1994, and failed to acknowledge 
the veteran's August 1994 statement, since the veteran had 
already submitted a notice of disagreement, the RO was 
obligated to furnish a statement of the case.  Accordingly, 
the veteran's claim remained open, and the RO should have 
addressed the veteran's "reopened" claim on a de novo 
basis.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should adjudicate the veteran's 
claim for service connection for 
schizophrenia without regard to finality 
of the July 1994 rating action.  A 
statement of the case containing all 
pertinent laws and regulations concerning 
service connection should be issued.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




